Exhibit 10.3

 

 

SECOND AMENDED AND RESTATED

U.S. GUARANTEE AGREEMENT

 

Dated as of March 31, 2015

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

 

Page

 

 

 

 

Section 1.

 

Guaranty; Limitation of Liability

2

 

 

 

 

Section 2.

 

Guaranty Absolute

2

 

 

 

 

Section 3.

 

Waivers and Acknowledgments

4

 

 

 

 

Section 4.

 

Subrogation

5

 

 

 

 

Section 5.

 

Payments Free and Clear of Taxes

5

 

 

 

 

Section 6.

 

Keepwell

5

 

 

 

 

Section 7.

 

Representations and Warranties

6

 

 

 

 

Section 8.

 

Amendments, Guaranty Supplements, Etc.

6

 

 

 

 

Section 9.

 

Notices, Etc.

6

 

 

 

 

Section 10.

 

No Waiver; Remedies

7

 

 

 

 

Section 11.

 

Right of Set-off

7

 

 

 

 

Section 12.

 

Indemnification

7

 

 

 

 

Section 13.

 

Subordination

7

 

 

 

 

Section 14.

 

Continuing Guaranty; Assignments under the Credit Agreement

8

 

 

 

 

Section 15.

 

Execution in Counterparts

9

 

 

 

 

Section 16.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

9

 

 

 

 

Section 17.

 

Amendment and Restatement

10

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

U.S. GUARANTEE AGREEMENT

 

SECOND AMENDED AND RESTATED U.S. GUARANTEE AGREEMENT dated as of March 31, 2015
(this “Guaranty”) made by United Rentals, Inc., a Delaware corporation
(“Holdings”), United Rentals (North America), Inc., a Delaware corporation (the
“Company”), the Persons listed on the signature pages hereof under the caption
“Guarantors” and the Additional Guarantors (as defined in Section 8(b))
(Holdings, the Company and such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of the Secured Parties (as defined in the Credit Agreement referred to
below).

 

WHEREAS, Holdings and the Company are party to an Amended and Restated Credit
Agreement, dated as of October 14, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing prior to the date hereof, the
“Existing Credit Agreement”) with the U.S. Subsidiary Borrowers named therein
(together with the Company, the “U.S. Borrowers”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario (the “Canadian Borrower”), United Rentals Financing Limited Partnership,
a Delaware partnership (the “Specified Loan Borrower”), the other guarantors
party thereto, the lenders from time to time party thereto, and Bank of America,
N.A., as the Agent;

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to a second amended and
restated Credit Agreement, dated as of March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time,
including any such amendment, restatement, extension, supplement or other
modification that extends the maturity of, restructures, refunds, refinances or
increases the Indebtedness under such agreement, in whole or in part, the
“Credit Agreement”; capitalized terms used but not defined herein are used
herein as therein defined), among the U.S. Borrowers, the Canadian Borrower, the
Specified Loan Borrower, the other guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent;

 

WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement;

 

WHEREAS, in connection with the Existing Credit Agreement, each Guarantor (and
certain other guarantors party thereto) entered into a U.S. Guarantee Agreement
(as defined in the Existing Credit Agreement), dated as of October 14, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing prior
to the date hereof, the “Existing Guaranty”);

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
maintenance and making of Loans and the issuance of Letters of Credit by the
Lenders thereunder, and the provision of certain Bank Products by the Lenders or
their Affiliates from time to time that each Guarantor shall have executed and
delivered this Guaranty;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Lenders to amend and restate the Existing Credit Agreement by the
entering into of the Credit Agreement, the Lenders to maintain and make Loans
and to issue Letters of Credit under the Credit Agreement and the Lenders and
their Affiliates to provide Bank Products from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees that the Existing
Guaranty shall be amended and restated as follows:

 

Section 1.                                           Guaranty; Limitation of
Liability.  (a)  Each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any earlier date of a required prepayment by reason of
acceleration, demand or otherwise, of all Obligations of each other Obligor,
whether now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, Attorney Costs) incurred by the Agent or any
other Secured Party (to the extent provided for in the Credit Agreement) in
enforcing any rights under this Guaranty or any other Loan Document.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Obligor to any Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.  For the
avoidance of doubt, Guaranteed Obligations shall not include Excluded Swap
Obligations.

 

(b)                                 Each Guarantor, and by its acceptance of
this Guaranty, the Agent and each other Secured Party, hereby confirms that it
is the intention of all such Persons that this Guaranty and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Obligations of each Guarantor (other than Holdings and the Company)
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.  For purposes hereof, “Bankruptcy Law”
means any proceeding of the type referred to in Section 10.1(e), (f), (g) or
(h) of the Credit Agreement or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Guaranty or any Canadian Guarantee Agreement or any
other Guaranty of the Obligations, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor (as such
term is defined in the Credit Agreement) so as to maximize the aggregate amount
paid to the Secured Parties in respect of the Guaranteed Obligations.

 

Section 2.                                           Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid in accordance
with the terms thereof, to the maximum extent permitted

 

2

--------------------------------------------------------------------------------


 

by law.  The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Obligor, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Obligor or whether any
Borrower or any other Obligor is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the maximum extent permitted by law, any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto or relating to
any other Guaranteed Obligations;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any other Obligor under or in respect of the Loan
Documents or any agreement or instrument relating thereto or relating to any
other Guaranteed Obligations, or any other amendment or waiver of or any consent
to departure from any Loan Document or any agreement or instrument relating
thereto or relating to any other Guaranteed Obligations, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Obligor or any of its Subsidiaries or
otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any Collateral or any other collateral, or any taking, release
or amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of the Guaranteed Obligations;

 

(d)                                 any manner of application of Collateral or
any other collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Obligor or any other assets of any Obligor or any of its
Subsidiaries;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of any Obligor or any of its Subsidiaries;

 

(f)                                   any failure of any Secured Party to
disclose to any Obligor any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Obligor now or hereafter known to such Secured Party (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(g)                                  the failure of any other Person to execute
or deliver this Guaranty, any Guaranty Supplement (as hereinafter defined) or
any other guaranty or agreement, or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h)                                 any assignment for the benefit of any
Secured Party or any other marshalling of assets and liabilities of any
Guarantor;

 

3

--------------------------------------------------------------------------------


 

(i)                                     any other circumstance (including,
without limitation, any statute of limitations) or any existence of or reliance
on any representation by any Secured Party that might otherwise constitute a
defense (other than a defense of Full Payment) available to, or a discharge of,
any Obligor or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

 

Section 3.                                           Waivers and
Acknowledgments.  (a)  Each Guarantor hereby unconditionally and irrevocably
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other Person or any Collateral.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty until Full Payment and each
Guarantor acknowledges that this Guaranty is continuing in nature and applies to
all Guaranteed Obligations, whether existing now or in the future.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Obligors, any other guarantor or any other Person or any Collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.

 

(d)                                 Each Guarantor acknowledges that the Agent
may, without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under the U.S.
Security Agreement pursuant to Section 21 thereof by nonjudicial sale, and, to
the extent permitted by law, each Guarantor hereby waives any defense to the
recovery by the Agent and the other Secured Parties against such Guarantor of
any deficiency after such nonjudicial sale and any defense or benefits that may
be afforded by applicable law.

 

(e)                                  Each Guarantor hereby unconditionally and
irrevocably waives any duty on the part of any Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Obligor or any of its Subsidiaries now or hereafter known by such
Secured Party.

 

(f)                                   Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that

 

4

--------------------------------------------------------------------------------


 

the waivers set forth in Section 2 and this Section 3 are knowingly made in
contemplation of such benefits.

 

Section 4.                                           Subrogation.  Each
Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against any Borrower, any other
Obligor or any other Guarantor (as such term is defined in the Credit Agreement)
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document or any other agreement relating to any Guaranteed Obligations,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any Borrower, any other Obligor or
any other Guarantor (as such term is defined in the Credit Agreement) or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower, any other Obligor or any other Guarantor (as
such term is defined in the Credit Agreement), directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until Full Payment has
occurred.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the date on which Full
Payment has occurred, such amount shall be received and held in trust for the
benefit of the Secured Parties and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents or any other agreement relating
to any Guaranteed Obligations, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, and (ii) Full Payment shall occur, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

Section 5.                                           Payments Free and Clear of
Taxes.  Any and all payments made by any Guarantor under or in respect of this
Guaranty or any other Loan Document shall be made in accordance with Section 5.1
of the Credit Agreement.

 

Section 6.                                           Keepwell.  Each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 6 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6, or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until Full
Payment has occurred.  Each Qualified ECP Guarantor intends that this Section 6
constitute, and this Section 6 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other

 

5

--------------------------------------------------------------------------------


 

Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. For purposes of this Section 6, “Qualified ECP Guarantor” means, in respect
of any Swap Obligation, each Guarantor that constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 7.                                           Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                 There are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or waived.

 

(b)                                 Such Guarantor has, independently and
without reliance upon any Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Obligor on a continuing basis information pertaining
to, and is now and on a continuing basis will be completely familiar with, the
business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Obligor.

 

Section 8.                                           Amendments, Guaranty
Supplements, Etc.  (a)  No amendment or waiver of any provision of this Guaranty
and no consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b)                                 Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“U.S. Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “U.S. Guarantee Agreement”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

 

Section 9.                                           Notices, Etc.  All notices
and other communications provided for hereunder shall be in writing, or by a
telecommunications device capable of creating a written record, and any such
notice shall become effective (a) upon personal delivery thereof, including, but
not limited to, delivery by overnight mail and courier service, (b) four
(4) days after it shall have been mailed by United States and/or Canada Post
mail, first class, certified or registered, with postage prepaid, or (c) in the
case of notice by such a telecommunications device, when properly transmitted,
if to any Guarantor, addressed to it in care of the Borrowers’ Agent at the
Borrowers’ Agent’s address specified in Section 14.8 of the Credit Agreement, if
to any Agent or

 

6

--------------------------------------------------------------------------------


 

any Lender, at its address specified in Section 14.8 of the Credit Agreement, if
to any Lender or any of its Affiliates providing Bank Products, at its address
specified in the applicable agreement in respect thereof to which it is a party,
or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party.  Delivery by telecopier or other
electronic communication of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

 

Section 10.                                    No Waiver; Remedies.  No failure
on the part of any Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 11.                                    Right of Set-off.  Each Guarantor
hereby agrees to all terms and conditions set forth in Section 14.15 of the
Credit Agreement.

 

Section 12.                                    Indemnification.  (a)  Without
limitation on any other Obligations of any Guarantor or remedies of the Secured
Parties under this Guaranty or the Credit Agreement, each Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, Attorney Costs)
that may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Obligor enforceable against
such Obligor in accordance with their terms.

 

(b)                                 Each Guarantor hereby also agrees that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to any of the Guarantors or any of their
respective Affiliates or any of their respective officers, directors, employees,
agents and advisors, and each Guarantor hereby agrees not to assert any claim
against any Indemnified Party on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Credit Agreement or the other Loan Documents, the actual or proposed use of the
proceeds of the Loans or the Letters of Credit, or any of the transactions
contemplated thereby; provided, that the Guarantors shall have no obligation
hereunder to any Indemnified Party to the extent resulting from the gross
negligence, bad faith or willful misconduct of such Indemnified Party.

 

(c)                                  Without prejudice to the survival of any of
the other agreements of any Guarantor under this Guaranty or any of the other
Loan Documents, the agreements and obligations of each Guarantor contained in
Section 1(a) (with respect to enforcement expenses), the last sentence of
Section 2, Section 5 and this Section 12 shall survive Full Payment and all of
the other amounts payable under this Guaranty.

 

Section 13.                                    Subordination.  Each Guarantor
hereby subordinates any and all debts, liabilities and other Obligations owed to
such Guarantor by each other Obligor (the

 

7

--------------------------------------------------------------------------------


 

“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 13:

 

(a)                                 Prohibited Payments, Etc.  Except during the
continuance of an Event Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Obligor), each
Guarantor may receive payments from any other Obligor on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Obligor), however,
upon written request from the Agent, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

 

(b)                                 Prior Payment of Guaranteed Obligations.  In
any proceeding under any Bankruptcy Law relating to any other Obligor, each
Guarantor agrees that the Secured Parties shall be entitled to receive Full
Payment (including all interest and expenses accruing after the commencement of
a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

 

(c)                                  Turn-Over.  After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Obligor), each Guarantor shall, if the Agent so requests in writing, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

 

(d)                                 Agent Authorization.  After the occurrence
and during the continuance of any Event of Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Obligor), the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Agent for application to the Guaranteed Obligations (including any and
all Post Petition Interest).

 

Section 14.                                    Continuing Guaranty; Assignments
under the Credit Agreement.  Subject to Section 13.11 of the Credit Agreement,
this Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until Full Payment has occurred, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns.  Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other

 

8

--------------------------------------------------------------------------------


 

Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in Section 12.2 (or, in the case of
the Agent, Article XIII) of the Credit Agreement.  No Guarantor shall have the
right to assign its rights hereunder or any interest herein  (except pursuant to
a transaction permitted under the Credit Agreement) without the prior written
consent of the Agent. At the relevant Guarantor’s request, any release of a
Guarantor in accordance with the Credit Agreement shall be acknowledged and
evidenced in writing by the Agent.

 

Section 15.                                    Execution in Counterparts.  This
Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart of this Guaranty.

 

Section 16.                                    Governing Law; Jurisdiction;
Waiver of Jury Trial, Etc.  (a)  THIS GUARANTY SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY,
AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH OF THE GUARANTORS AND THE
AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE GUARANTORS AND THE AGENT IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY DOCUMENT RELATED HERETO.  NOTWITHSTANDING THE FOREGOING: 
(x) THE AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
GUARANTOR OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER
SECURITY FOR THE OBLIGATIONS AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c)                                  SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS.  EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT

 

9

--------------------------------------------------------------------------------


 

REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN
SECTION 14.8 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

THE GUARANTORS AND THE AGENT EACH IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE GUARANTORS AND THE AGENT EACH AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

Section 17.                                    Amendment and Restatement.  On
the date hereof, the Existing Guaranty is hereby amended, restated and
superseded in its entirety by this Guaranty.  The parties hereto acknowledge and
agree that (i) this Guaranty and the other Loan Documents executed and delivered
in connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
or the “Guaranteed Obligations” (as defined in the Existing Guaranty) under the
Existing Guaranty or any of the other Loan Documents; (ii) such “Obligations”
and “Guaranteed Obligations” are in all respects continuing (as amended and
restated on the date hereof by this Guaranty and by the Credit Agreement) and
(iii) the agreements set forth under the Existing Guaranty and the other Loan
Documents are in all respects continuing and in full force and effect and are
hereby fully ratified and affirmed in favor of the Agent for the benefit of the
Secured Parties (as amended and restated on the date hereof).  Without
limitation of the foregoing, each Guarantor hereby fully and unconditionally
ratifies and affirms this Guaranty and agrees that the agreements provided
hereunder and under the Existing Guaranty shall from and after the date hereof
apply to all Obligations and Guaranteed Obligations hereunder and under the
other Loan Documents.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. GUARANTEE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS REALTY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. GUARANTEE AGREEMENT]

 

--------------------------------------------------------------------------------


 

THE AMENDMENT AND

RESTATEMENT OF THE EXISTING

GUARANTY IS AGREED TO AND

ACKNOWLEDGED:

 

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED U.S. GUARANTEE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A
to the
U.S. Guarantee Agreement

 

FORM OF GUARANTY SUPPLEMENT

 

,

 

To:  Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) Second Amended and Restated Credit Agreement, dated as
of March 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, including any such amendment,
restatement, extension, supplement or other modification that extends the
maturity of, restructures, refunds, refinances or increases the Indebtedness
under such agreement, in whole or in part, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware Partnership (the “Specified Loan Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Agent and
(ii) the U.S. Guarantee Agreement referred to in the Credit Agreement (such U.S.
Guarantee Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Guaranty”).  The capitalized terms defined
in the Guaranty or in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Guaranteed
Obligations, and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Agent or any other Secured Party (to
the extent provided for in the Credit Agreement) in enforcing any rights under
this Guaranty Supplement, the Guaranty or any other Loan Document.  Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Obligor to any Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.

 

(b)  The undersigned, and by its acceptance of this Guaranty Supplement, the
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty Supplement, the Guaranty and the Obligations
of the undersigned hereunder and thereunder not constitute a fraudulent transfer
or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any

 

--------------------------------------------------------------------------------


 

similar foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder.  To effectuate the foregoing intention, the Agent, the other Secured
Parties and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c)  The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty, the Canadian Guarantee Agreement or any other
Guaranty of the Obligations, the undersigned will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid in respect of the Obligations.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 7 of the Guaranty to the same
extent as each other Guarantor.

 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
communication shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY SUPPLEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION
AND DELIVERY OF THIS GUARANTY SUPPLEMENT, THE UNDERSIGNED CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.

 

(B)  THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
OR ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT,

 

2

--------------------------------------------------------------------------------


 

AND THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY SUPPLEMENT OR THE GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(C)  THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY IN ANY NEW YORK STATE OR
FEDERAL COURT.  THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.  THE UNDERSIGNED ACKNOWLEDGES
THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(d)  THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, THE ADVANCES OR THE ACTIONS OF ANY
SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.  THE UNDERSIGNED AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
UNDERSIGNED AGREES THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY SUPPLEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.

 

[remainder of the page intentionally left blank]

 

 

Very truly yours,

 

 

 

3

--------------------------------------------------------------------------------


 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

Title:

 

4

--------------------------------------------------------------------------------